UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MIKEL W. ENNIS,                       
              Petitioner-Appellant,
                 v.                               No. 00-7361
KEITH OLSEN,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                          (CA-00-2586-H)

                  Submitted: December 8, 2000

                      Decided: December 22, 2000

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mikel W. Ennis, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                            ENNIS v. OLSEN
                               OPINION

PER CURIAM:

   Mikel W. Ennis seeks to appeal the district court’s order denying
relief on his 28 U.S.C. § 2241 (1994) petition. As a general rule, fed-
eral prisoners must pursue post-conviction relief by filing a motion
pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000).* Section 2255,
however, contains a "savings clause" that allows federal prisoners to
proceed under § 2241 when a motion under § 2255 would prove "in-
adequate or ineffective to test the legality of . . . detention." A § 2255
motion is "inadequate or ineffective" when three criteria are met:

     (1) at the time of conviction, settled law of this circuit or
         the Supreme Court established the legality of the con-
         viction;

     (2) subsequent to the prisoner’s direct appeal and first
         § 2255 motion, the substantive law changed such that
         the conduct of which the prisoner was convicted is
         deemed not to be criminal; and

     (3) the prisoner cannot satisfy the gatekeeping provisions
         of § 2255 because the new rule is not one of constitu-
         tional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

   We find that Ennis failed to meet the criteria established in Jones.
Consequently, we affirm the district court’s order denying relief. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED

  *Ennis never filed a motion pursuant to 28 U.S.C.A. § 2255 (West
Supp. 2000) and does not do so now because, as he concedes in his
§ 2241 petition, such a motion would be time-barred.